 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KOHEN DIALLO UHURU,                                 No. 2:19-cv-1119 KJN P
12                        Plaintiff,
13            v.                                          ORDER
14    LAURA ELDRIDGE, et al.,
15                        Defendants.
16

17   I. Introduction

18          Plaintiff is a state prisoner, proceeding without counsel. Plaintiff seeks relief pursuant to

19   42 U.S.C. § 1983, and has requested leave to proceed in forma pauperis pursuant to 28 U.S.C.

20   § 1915. This proceeding was referred to this court by Local Rule 302 pursuant to 28 U.S.C.

21   § 636(b)(1).

22          Plaintiff submitted a declaration that makes the showing required by 28 U.S.C. § 1915(a).

23   Accordingly, the request to proceed in forma pauperis will be granted.

24          Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C.

25   §§ 1914(a), 1915(b)(1). By this order, plaintiff will be assessed an initial partial filing fee in

26   accordance with the provisions of 28 U.S.C. § 1915(b)(1). By separate order, the court will direct

27   the appropriate agency to collect the initial partial filing fee from plaintiff’s trust account and

28   forward it to the Clerk of the Court. Thereafter, plaintiff will be obligated to make monthly
 1   payments of twenty percent of the preceding month’s income credited to plaintiff’s trust account.

 2   These payments will be forwarded by the appropriate agency to the Clerk of the Court each time

 3   the amount in plaintiff’s account exceeds $10.00, until the filing fee is paid in full. 28 U.S.C.

 4   § 1915(b)(2).

 5   II. Screening Standards

 6           The court is required to screen complaints brought by prisoners seeking relief against a

 7   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

 8   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

 9   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

10   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1), (2).

11           A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

12   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

13   Cir. 1984). The court may, therefore, dismiss a claim as frivolous when it is based on an

14   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

15   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully

16   pleaded, has an arguable legal and factual basis. See Jackson v. Arizona, 885 F.2d 639, 640 (9th

17   Cir. 1989), superseded by statute as stated in Lopez v. Smith, 203 F.3d 1122, 1130-31 (9th Cir.

18   2000) (“[A] judge may dismiss [in forma pauperis] claims which are based on indisputably

19   meritless legal theories or whose factual contentions are clearly baseless.”); Franklin, 745 F.2d at

20   1227.
21           Rule 8(a)(2) of the Federal Rules of Civil Procedure “requires only ‘a short and plain

22   statement of the claim showing that the pleader is entitled to relief,’ in order to ‘give the

23   defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atlantic

24   Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).

25   In order to survive dismissal for failure to state a claim, a complaint must contain more than “a

26   formulaic recitation of the elements of a cause of action;” it must contain factual allegations
27   sufficient “to raise a right to relief above the speculative level.” Id. at 555. However, “[s]pecific

28   facts are not necessary; the statement [of facts] need only ‘give the defendant fair notice of what
                                                         2
 1   the . . . claim is and the grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93

 2   (2007) (quoting Bell Atlantic, 550 U.S. at 555, citations and internal quotations marks omitted).

 3   In reviewing a complaint under this standard, the court must accept as true the allegations of the

 4   complaint in question, Erickson, 551 U.S. at 93, and construe the pleading in the light most

 5   favorable to the plaintiff. Scheuer v. Rhodes, 416 U.S. 232, 236 (1974), overruled on other

 6   grounds, Davis v. Scherer, 468 U.S. 183 (1984).

 7   III. Plaintiff’s Complaint

 8          Plaintiff alleges constitutional violations arising from incidents that occurred while he was

 9   housed at the California Health Care Facility in Stockton, (“CHCF”) and the California Men’s

10   Colony-East (“CMC-E”) in San Luis Obispo. In his first claim, plaintiff alleges violations of the

11   First Amendment, medical care, disciplinary proceedings, property, exercise of religion,

12   retaliation, excessive force by an officer, threat to safety, and “mental health malevolence.” (ECF

13   No. 1 at 5.) In the injury portion of his first claim, plaintiff claims that he was put in ad seg at

14   CMF in Vacaville, fell off a top bunk unconscious at RJ Donovan State Prison (“RJD”) in San

15   Diego, CMC-E changed plaintiff’s medical chrono, and “the defendants destroyed [plaintiff’s]

16   musical instruments.” (ECF No. 1 at 5.)

17          In his second claim, plaintiff alleges violations of the Eighth Amendment, basic

18   necessities, mail, access to the court, threat to safety, and fabricated disciplinaries for punishment

19   based on incidents at CMC-E and CHCF. (ECF No. 1 at 6.) In the injury portion of the second

20   claim, plaintiff alleges he was injured while inappropriately housed on an upper tier and fell
21   during a seizure; the denial of his right to practice his Nubian Hebrew Israelite Religion of fasting

22   was written up as a disciplinary so-called hunger strike; and he was involuntarily placed in the

23   hospital at RJD. (ECF No. 1 at 6.)

24          In his third claim, plaintiff alleges violations of the Fourteenth Amendment citing basic

25   necessities, disciplinary proceedings, property, exercise of religion, retaliation, threat to safety,

26   and inadequate mental health care. (ECF No. 1 at 7.) Plaintiff alleges that the false disciplinaries
27   cause him to be illegally imprisoned without hope. (Id.)

28   ////
                                                         3
 1           Plaintiff names 19 defendants at CHCF and CMC-E, including two wardens. Plaintiff

 2   seeks money damages, as well as an acknowledgment that his religious beliefs are authentic, and

 3   asks that he be recognized as a minister of the Nubian Hebrew Israelites in the U.S.A., the Land

 4   of Ham (Khwam), which plaintiff founded. (ECF No. 1 at 8.)

 5   IV. Discussion

 6           The court has reviewed the complaint pursuant to § 1915A and finds it must be dismissed

 7   with leave to amend because the myriad claims asserted in the complaint are not properly joined

 8   under Federal Rule of Civil Procedure 20(a) concerning joinder of claims and defendants. Rule

 9   20(a) provides that all persons may be joined in one action as defendants if “any right to relief is

10   asserted against them jointly, severally, or in the alternative with respect to or arising out of the

11   same transaction, occurrence, or series of transactions or occurrences” and “any question of law

12   or fact common to all defendants will arise in the action.” Fed. R. Civ. P. 20(a)(2).

13           Here, the acts or omissions giving rise to plaintiff’s claims happened at various prisons in

14   California, and were not part of the same transaction, occurrence or series of transactions or

15   occurrences. Also, the three counts are unrelated and ostensibly against different defendants,

16   although plaintiff did not make clear which defendant took which alleged wrongful act or

17   omission. Such claims are dismissed because they do not (a) arise out of the same transaction,

18   occurrence, or series of transactions or occurrences and (b) present questions of law or fact

19   common to all defendants. The dismissal of the improperly joined claims and parties means only

20   that they cannot be pursued in this one action. Plaintiff is free to file new actions as to the claims
21   he chooses not to pursue in this action. In other words, only one of plaintiff’s claims based on an

22   incident at CHCF may proceed in this action; the remaining unrelated claims must be pursued in

23   other actions filed in the proper court.

24           Plaintiff is advised that the following legal standards may apply to plaintiff’s intended

25   claims for relief.

26           To state a claim under § 1983, a plaintiff must allege: (1) the violation of a federal
27   constitutional or statutory right; and (2) that the violation was committed by a person acting under

28   the color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988); Jones v. Williams, 297 F.3d
                                                         4
 1   930, 934 (9th Cir. 2002). An individual defendant is not liable on a civil rights claim unless the

 2   facts establish the defendant’s personal involvement in the constitutional deprivation or a causal

 3   connection between the defendant’s wrongful conduct and the alleged constitutional deprivation.

 4   See Hansen v. Black, 885 F.2d 642, 646 (9th Cir. 1989); Johnson v. Duffy, 588 F.2d 740, 743-44

 5   (9th Cir. 1978). That is, plaintiff may not sue any official on the theory that the official is liable

 6   for the unconstitutional conduct of his or her subordinates. Ashcroft v. Iqbal, 556 U.S. 662, 679

 7   (2009). In sum, plaintiff must identify the particular person or persons who violated his rights.

 8          Moreover, supervisory personnel are generally not liable under § 1983 for the actions of

 9   their employees under a theory of respondeat superior and, therefore, when a named defendant

10   holds a supervisorial position, the causal link between him and the claimed constitutional

11   violation must be specifically alleged. See Fayle v. Stapley, 607 F.2d 858, 862 (9th Cir. 1979)

12   (no liability where there is no allegation of personal participation); Mosher v. Saalfeld, 589 F.2d

13   438, 441 (9th Cir. 1978) (no liability where there is no evidence of personal participation), cert.

14   denied, 442 U.S. 941 (1979). Vague and conclusory allegations concerning the involvement of

15   official personnel in civil rights violations are not sufficient. See Ivey v. Board of Regents, 673

16   F.2d 266, 268 (9th Cir. 1982) (complaint devoid of specific factual allegations of personal

17   participation is insufficient). Thus, pleadings that fail to set forth facts demonstrating a warden’s

18   involvement in an alleged violation will fail to state a cognizable civil rights claim.

19          To succeed on an Eighth Amendment claim predicated on the denial of medical or mental

20   health care, a plaintiff must establish that he had a serious medical need and that the defendant’s
21   response to that need was deliberately indifferent. Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir.

22   2006); see also Estelle v. Gamble, 429 U.S. 97, 106 (1976). A serious medical need exists if the

23   failure to treat the condition could result in further significant injury or the unnecessary and

24   wanton infliction of pain. Jett, 439 F.3d at 1096. Deliberate indifference may be shown by the

25   denial, delay or intentional interference with medical treatment or by the way in which medical

26   care is provided. Hutchinson v. United States, 838 F.2d 390, 394 (9th Cir. 1988).
27          To act with deliberate indifference, a prison official must both be aware of facts from

28   which the inference could be drawn that a substantial risk of serious harm exists, and he must also
                                                         5
 1   draw the inference. Farmer v. Brennan, 511 U.S. 825, 837 (1994). Thus, a defendant is liable if

 2   he knows that plaintiff faces “a substantial risk of serious harm and disregards that risk by failing

 3   to take reasonable measures to abate it.” Id. at 847. A physician need not fail to treat an inmate

 4   altogether in order to violate that inmate’s Eighth Amendment rights. Ortiz v. City of Imperial,

 5   884 F.2d 1312, 1314 (9th Cir. 1989). A failure to competently treat a serious medical condition,

 6   even if some treatment is prescribed, may constitute deliberate indifference in a particular case.

 7   Id.

 8          It is important to differentiate common law negligence claims of malpractice from claims

 9   predicated on violations of the Eighth Amendment’s prohibition of cruel and unusual punishment.

10   In asserting the latter, “[m]ere ‘indifference,’ ‘negligence,’ or ‘medical malpractice’ will not

11   support this cause of action.” Broughton v. Cutter Laboratories, 622 F.2d 458, 460 (9th Cir.

12   1980) (citing Estelle v. Gamble, 429 U.S. 97, 105-06 (1976); see also Toguchi v. Chung, 391

13   F.3d 1051, 1057 (9th Cir. 2004).

14          To state a viable First Amendment retaliation claim, a prisoner must allege five elements:

15   “(1) An assertion that a state actor took some adverse action against an inmate (2) because of (3)

16   that prisoner’s protected conduct, and that such action (4) chilled the inmate’s exercise of his First

17   Amendment rights, and (5) the action did not reasonably advance a legitimate correctional goal.”

18   Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005). Conduct protected by the First

19   Amendment includes communications that are “part of the grievance process.” Brodheim v. Cry,

20   584 F.3d 1262, 1271 n.4 (9th Cir. 2009). If plaintiff intends to assert a retaliation claim, he must
21   specifically identify the protected conduct at issue, name the defendant who took adverse action

22   against him, and plead that the allegedly adverse action was taken “because of” plaintiff’s

23   protected conduct.

24          “When prison officials use excessive force against prisoners, they violate the inmates’

25   Eighth Amendment right to be free from cruel and unusual punishment.” Clement v. Gomez, 298

26   F.3d 898, 903 (9th Cir. 2002). In order to establish a claim for the use of excessive force in
27   violation of the Eighth Amendment, a plaintiff must establish that prison officials applied force

28   maliciously and sadistically to cause harm, rather than in a good-faith effort to maintain or restore
                                                        6
 1   discipline. Hudson v. McMillian, 503 U.S. 1, 6-7 (1992). In making this determination, the court

 2   may evaluate (1) the need for application of force, (2) the relationship between that need and the

 3   amount of force used, (3) the threat reasonably perceived by the responsible officials, and (4) any

 4   efforts made to temper the severity of a forceful response. Id. at 7; see also id. at 9-10 (“The

 5   Eighth Amendment’s prohibition of cruel and unusual punishment necessarily excludes from

 6   constitutional recognition de minimis uses of physical force, provided that the use of force is not

 7   of a sort repugnant to the conscience of mankind.” (internal quotation marks and citations

 8   omitted)).

 9          With regard to plaintiff’s claim that his musical instruments were destroyed, the United

10   States Supreme Court has held that “an unauthorized intentional deprivation of property by a state

11   employee does not constitute a violation of the procedural requirements of the Due Process

12   Clause of the Fourteenth Amendment if a meaningful postdeprivation remedy for the loss is

13   available.” Hudson v. Palmer, 468 U.S. 517, 533 (1984). Thus, where the state provides a

14   meaningful postdeprivation remedy, only authorized, intentional deprivations constitute

15   actionable violations of the Due Process Clause. An authorized deprivation is one carried out

16   pursuant to established state procedures, regulations, or statutes. Piatt v. McDougall, 773 F.2d

17   1032, 1036 (9th Cir. 1985); see also Knudson v. City of Ellensburg, 832 F.2d 1142, 1149 (9th

18   Cir. 1987).

19          A prisoner has no constitutionally guaranteed immunity from being falsely or wrongly

20   accused of conduct which may result in the deprivation of a protected liberty interest. Sprouse v.
21   Babcock, 870 F.2d 450, 452 (8th Cir. 1989); Freeman v. Rideout, 808 F.2d 949, 951 (2d Cir.

22   1986). As long as a prisoner is afforded procedural due process in the disciplinary hearing,

23   allegations of a fabricated charge fail to state a claim under § 1983. Hanrahan v. Lane, 747 F.2d

24   1137, 1140-41 (7th Cir. 1984).

25          “[A] prison official violates the Eighth Amendment only when two requirements are met.

26   First, the deprivation alleged must be, objectively, sufficiently serious, a prison official’s act or
27   omission must result in the denial of the minimal civilized measure of life’s necessities.” Farmer,

28   511 U.S. at 834 (internal quotation marks and citations omitted). Second, the prison official must
                                                         7
 1   subjectively have a sufficiently culpable state of mind, “one of deliberate indifference to inmate

 2   health or safety.” Id. (internal quotation marks and citations omitted). The official is not liable

 3   under the Eighth Amendment unless he “knows of and disregards an excessive risk to inmate

 4   health or safety; the official must both be aware of facts from which the inference could be drawn

 5   that a substantial risk of serious harm exists, and he must also draw the inference.” Id. at 837.

 6   Then he must fail to take reasonable measures to abate the substantial risk of serious harm. Id. at

 7   847. Mere negligent failure to protect an inmate from harm is not actionable under § 1983.

 8   Farmer, 511 U.S. at 835.

 9          “Prison walls do not form a barrier separating prison inmates from the protections of the

10   Constitution.” Turner v. Safley, 482 U.S. 78, 84 (1987). Among the rights prisoners possess is

11   the right to the free exercise of religion, subject to limitations justified by the considerations

12   underlying our penal system. O’Lone v. Estate of Shabazz, 482 U.S. 342, 348 (1987).

13   To merit protection under the free exercise clause of the First Amendment, a religious claim must

14   satisfy two criteria. “First, the claimant’s proffered belief must be sincerely held.” Malik v.

15   Brown, 16 F.3d 330, 333 (9th Cir. 1994) (citations omitted). Second, “the claim must be rooted

16   in religious belief, not in ‘purely secular’ philosophical concerns.” Id. (citations omitted).

17   Determining whether a claim is “rooted in religious belief” requires analyzing whether the

18   plaintiff’s claim is related to his sincerely held religious belief. Id. (citations omitted); see Shakur

19   v. Schiriro, 514 F.3d 878, 885 (9th Cir. 2008) (proper focus of free exercise analysis of diet

20   request is whether inmate “sincerely believes eating kosher meat is consistent with his faith.”)
21          Finally, plaintiff must file his claims in the proper court. Claims arising from incidents at

22   CMC-E must be brought in the Northern District of California. Claims arising from incidents at

23   RJD must be brought in the Southern District of California. Claims arising from incidents at

24   CHCF are properly brought in the Eastern District of California.

25   V. Leave to Amend

26          Therefore, plaintiff’s complaint is dismissed. The court, however, grants leave to file an
27   amended complaint that raises only related claims, as described above, that took place at CHCF.

28   Plaintiff must raise all other unrelated claims in separate civil rights actions brought in the
                                                         8
 1   appropriate court. Failure to comply with this order will result in a recommendation that this

 2   action be dismissed.

 3          If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the conditions

 4   about which he complains resulted in a deprivation of plaintiff’s constitutional rights. Rizzo v.

 5   Goode, 423 U.S. 362, 371 (1976). Also, the complaint must allege in specific terms how each

 6   named defendant is involved. Id. There can be no liability under 42 U.S.C. § 1983 unless there is

 7   some affirmative link or connection between a defendant’s actions and the claimed deprivation.

 8   Id.; May v. Enomoto, 633 F.2d 164, 167 (9th Cir. 1980); Johnson v. Duffy, 588 F.2d 740, 743

 9   (9th Cir. 1978). Furthermore, vague and conclusory allegations of official participation in civil

10   rights violations are not sufficient. Ivey v. Bd. of Regents, 673 F.2d 266, 268 (9th Cir. 1982).

11          Plaintiff may not change the nature of this suit by alleging new, unrelated claims.1 See

12   Fed. R. Civ. P. 20(a)(2).

13          In addition, plaintiff is informed that the court cannot refer to a prior pleading in order to

14   make plaintiff’s amended complaint complete. Local Rule 220 requires that an amended

15   complaint be complete in itself without reference to any prior pleading. This requirement exists

16   because, as a general rule, an amended complaint supersedes the original complaint. See Loux v.

17   Rhay, 375 F.2d 55, 57 (9th Cir. 1967). Once plaintiff files an amended complaint, the original

18   pleading no longer serves any function in the case. Therefore, in an amended complaint, as in an

19   original complaint, each claim and the involvement of each defendant must be sufficiently

20   alleged.
21   ////

22   1
       A plaintiff may properly assert multiple claims against a single defendant. Fed. Rule Civ. P. 18.
23   In addition, a plaintiff may join multiple defendants in one action where “any right to relief is
     asserted against them jointly, severally, or in the alternative with respect to or arising out of the
24   same transaction, occurrence, or series of transactions and occurrences” and “any question of law
     or fact common to all defendants will arise in the action.” Fed. R. Civ. P. 20(a)(2). Unrelated
25   claims against different defendants must be pursued in separate lawsuits. See George v. Smith,
26   507 F.3d 605, 607 (7th Cir. 2007). This rule is intended “not only to prevent the sort of morass [a
     multiple claim, multiple defendant] suit produce[s], but also to ensure that prisoners pay the
27   required filing fees -- for the Prison Litigation Reform Act limits to 3 the number of frivolous
     suits or appeals that any prisoner may file without prepayment of the required fees. 28 U.S.C.
28   § 1915(g).” George, 507 F.3d at 607.
                                                         9
 1             In accordance with the above, IT IS HEREBY ORDERED that:

 2             1. Plaintiff’s request for leave to proceed in forma pauperis is granted.

 3             2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. Plaintiff

 4   is assessed an initial partial filing fee in accordance with the provisions of 28 U.S.C. §1915(b)(1).

 5   All fees shall be collected and paid in accordance with this court’s order to the Director of the

 6   California Department of Corrections and Rehabilitation filed concurrently herewith.

 7             3. Plaintiff’s complaint is dismissed.

 8             4. Within thirty days from the date of this order, plaintiff shall complete the attached

 9   Notice of Amendment and submit the following documents to the court:

10                    a. The completed Notice of Amendment; and

11                    b. An original and one copy of the Amended Complaint.

12   Plaintiff’s amended complaint shall comply with the requirements of the Civil Rights Act, the

13   Federal Rules of Civil Procedure, and the Local Rules of Practice. The amended complaint must

14   also bear the docket number assigned to this case and must be labeled “Amended Complaint.”

15             Failure to file an amended complaint in accordance with this order may result in the

16   dismissal of this action.

17             5. The Clerk of the Court is directed to send plaintiff two forms for filing a civil rights

18   complaint by a prisoner, and one application to proceed in forma pauperis by a prisoner.

19   Dated: July 17, 2019

20
21

22

23
     /uhur1119.14
24

25

26
27

28
                                                           10
 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   KOHEN DIALLO UHURU,                            No. 2:19-cv-1119 KJN P
12                     Plaintiff,
13          v.                                      NOTICE OF AMENDMENT
14   LAURA ELDRIDGE, et al.,
15                     Defendants.
16

17         Plaintiff hereby submits the following document in compliance with the court's order

18   filed______________.

19                _____________                 Amended Complaint
     DATED:
20
21                                              ________________________________
                                                Plaintiff
22

23

24

25

26
27

28
